APPS GENIUS CORP 157 Broad Street, Suite 109-C Red Bank, NJ 07701 (732) 530-1267 January 18, 2012 U.S. Securities & Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-6010 Re: APPS GENIUS CORP File No. 333-175673 Dear Sir/Madam: Request is hereby made to withdraw the request for acceleration letter that was filed with the Securities and Exchange Commission on Friday, January 13, 2012 requesting an effective date for our Registration Statement on Form S-1/A, File No. 333-175673, of 4:00 P.M. on January 18, 2012. Very truly yours, APPS GENIUS CORP. By:/s/ Adam Kotkin Adam Kotkin Chief Executive Officer
